Opinion filed November 10, 2022




                                                 In The

            Eleventh Court of Appeals
                                             ____________

                                      No. 11-22-00218-CR
                                             ____________

                     EDDIE DALE UNDERWOOD, Appellant
                                                     V.
                          THE STATE OF TEXAS, Appellee


                          On Appeal from the 259th District Court
                                  Jones County, Texas
                              Trial Court Cause No. 6880-D


                           MEMORANDUM OPINION
        Eddie Dale Underwood, Appellant, has filed a pro se notice of appeal in which
he states that he is appealing “from the trial court’s order that ‘denied’ [Appellant’s]
‘Motion for New Trial’ and the request for ‘Hearing.’” 1 We dismiss this appeal.
        Shortly after this appeal was docketed, the clerk of this court wrote Appellant
and informed him that it did not appear that his notice of appeal related to an

        1
         We note that Appellant’s “motion for new trial” relates to the trial court’s April 2022 order denying
Appellant’s application for writ of habeas corpus. Appellant filed a notice of appeal from the trial court’s
April 2022 order, and this court dismissed that appeal for want of jurisdiction. See Ex parte Underwood,
No. 11-22-00137-CR, 2022 WL 2349700 (Tex. App.—Eastland June 30, 2022, no pet. h.) (mem. op., not
designated for publication).
appealable order. We requested that Appellant respond and show grounds to
continue the appeal. Appellant has filed a response in which he addresses the effect
of a nunc pro tunc judgment, which purportedly corrected a “judicial” error, and the
“status” of the original judgment of conviction. Appellant also suggests that we
abate this appeal and direct the trial court to determine the effect of its nunc pro tunc
judgment.    None of the contentions addressed by Appellant in his response
constitutes a ground upon which this appeal may continue.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). A direct appeal
from the denial of a motion for new trial—separate from the appeal of the underlying
conviction—is not permitted. Torres v. State, No. 12-22-00004-CR, 2022 WL
399140, at *1 (Tex. App.—Tyler Feb. 9, 2022, no pet.) (mem. op., not designated
for publication) (“An order denying a motion for new trial is not a separately
appealable order.”); Billiot v. State, No. 02-11-00298-CR, 2011 WL 4469232, at *1
(Tex. App.—Fort Worth Aug. 30, 2011, pet. ref’d) (mem. op., not designated for
publication). Because the order from which Appellant attempts to appeal—the trial
court’s order denying Appellant’s “motion for new trial”—is not an appealable
order, we are without jurisdiction to consider this appeal. See Torres, 2022 WL
399140, at *1; Billiot, 2011 WL 4469232, at *1.
      Consequently, we dismiss this appeal for want of jurisdiction.


                                                      PER CURIAM
November 10, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           2